         Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DAVIDA WHITTAKER,
      Plaintiff
      v.                                                  Civil Action No. 19-199 (CKK)
 UNITED STATES OF AMERICA,
      Defendant

                                 MEMORANDUM OPINION
                                    (March 11, 2021)

       Plaintiff Davida Whittaker and Defendant United States participated in a settlement

conference before a magistrate judge and, after failing to reach a settlement, continued to engage

in negotiations. Defendant contends that in the course of these communications, the parties

reached an enforceable settlement agreement that was reduced to writing, but not signed by

either party. Plaintiff opposes Defendant’s motion and contends that the communications related

to the mediation are confidential, cannot be considered by the Court to determine if the parties

reached an agreement, and should be filed under seal.

       Before the Court is Defendant’s [27] Motion to Enforce the Settlement Agreement

and Plaintiff’s [28] and [30] Motions to Seal. Upon review of the pleadings, the relevant legal

authority, and the record as a whole, the COURT shall GRANT the portion of Defendant’s

Motion to Enforce the Settlement Agreement requesting an evidentiary hearing, but shall

DEFER ruling on the remainder of the Defendant’s Motion until it holds an evidentiary hearing

as set forth in the accompanying Order.

       The Court shall also GRANT-IN-PART and DENY-IN-PART Plaintiff’s [28] Motion to

Seal. Specifically, the Court shall require that Defendant’s Motion to Enforce and the exhibits

attached thereto be filed under seal pending the Court’s resolution of that motion and shall

require Defendant to file a redacted version of its Motion on the public docket. The Court,

                                                 1
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 2 of 9




however, shall deny Plaintiff’s request to seal her Opposition (filed at ECF No. 28-1), as it

contains no mediation-related communications. The Court shall also DENY Plaintiff’s [30]

Motion to Seal requesting that her Reply in Support of Sealing (filed at ECF No. 30) and the

Government’s [29] Opposition be filed under seal because neither filing discloses mediation-

related communications.

                                      I.   BACKGROUND

       The Court has previously discussed in detail the factual background of this case. See

Mem. Op. at 2-5, ECF No. 14. The Court’s discussion here is limited to events pertinent to the

pending motions.

       On October 1, 2019, the parties filed a Joint Report pursuant to Federal Rule of Civil

Procedure 26(f) and Local Civil Rule 16.3 in which they expressed interest in participating in a

settlement conference before a magistrate judge. See Joint Report at 6, ECF No. 18. Accordingly,

the Court referred this matter to Magistrate Judge Harvey for a settlement conference after initial

disclosures had been exchanged, but before formal discovery. See Order, ECF No. 19. A

settlement conference was held on December 19, 2019. See Dec. 19, 2019 Minute Entry. In a

Joint Status Report filed on January 21, 2020, the parties reported that they were “continuing to

engage in settlement negotiations,” noting that Magistrate Judge Harvey had “made himself

available to further assist the parties in mediating a resolution.” See Joint Status Report ¶¶ 4, 5,

ECF No. 21.

       Defendant contends that during subsequent teleconferences with Magistrate Judge

Harvey, Plaintiff orally agreed to a written counteroffer by Defendant which “set forth all




                                                  2
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 3 of 9




material terms” of a settlement agreement. 1 Def.’s Mot. at 5-6, ECF No. 27. According to

Defendant, the agreement was reduced to writing and Plaintiff, through her counsel, agreed to its

terms and represented that she was prepared to sign it. Id. at 2-4. After several weeks of delay,

but before the written agreement was executed, Plaintiff’s counsel communicated to Defendant’s

counsel that the case would not settle. Id. at 4.

       Defendant now moves to enforce the settlement agreement it claims to have reached

based on the words and actions of Plaintiff and her counsel. Plaintiff opposes Defendant’s

motion, arguing that the Court cannot consider communications between counsel related to the

mediation, and therefore there “is no evidence” of an agreement “to consider.” Pl.’s Opp’n at 17,

ECF No. 28-1.

                                      II.    DISCUSSION

       “It is well established that federal district courts have the authority to enforce settlement

agreements entered into by the litigants in cases pending before them.” Demissie v. Starbucks

Corp. Office & Headquarters, 118 F. Supp. 3d 29, 34 (D.D.C. 2015) (quoting Ulliman Schutte

Const., LLC v. Emerson Process Mgt. Power & Water Solutions, 2007 WL 1794105 at *3

(D.D.C. June 19, 2007)). “[A]n action to enforce a settlement agreement is, at bottom, an action

seeking the equitable remedy of specific performance of a contract [,]” and that “[t]his is the case

even where, as here, the opposing party disputes certain facts related to the formation of the

settlement contract.” Hall v. George Washington Univ., 2005 WL 1378761, at *3 (D.D.C. May

13, 2005) (internal citations omitted). The movant bears the burden of proving by clear and

convincing evidence that the parties reached a binding agreement in resolution of all the disputed




1
 The Court here only addresses the facts alleged by Defendant, and not the substance of any
communications between the parties.
                                                    3
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 4 of 9




issues in the underlying litigation. See Blackstone v. Brink, 63 F. Supp. 3d 68, 76 & n.8 (D.D.C.

2014); Samra v. Shaheen Bus. & Inves. Grp., 355 F. Supp. 2d 483, 493 (D.D.C. 2005). The

“clear and convincing” standard requires that “the party bearing the burden of proof on a given

issue present evidence sufficient to allow the court to ‘reach a firm conviction of the truth on the

evidence about which [it] is certain.’” Samra, 335 F. Supp. 2d at 494 (quoting United States v.

Montague, 40 F.3d 1251, 1255 (D.C. Cir. 1994)).

       “A district court cannot summarily enforce a settlement ‘until it concludes that a

complete agreement has been reached and determines the terms and conditions of that

agreement.’” Hood v. District of Columbia, 211 F. Supp. 2d 176, 180 (D.D.C. 2002) (quoting

Hensley v. Alcon Labs., 277 F.3d 535, 540 (4th Cir. 2002) (additional citations omitted)). When

there is “a genuine factual dispute as to whether parties agreed to a binding settlement, the Court

must hold an evidentiary hearing in which the parties are afforded the opportunity for cross-

examination.” Demissie, 118 F. Supp. 3d at 34 (citing United States v. Mahoney, 247 F.3d 279,

285 (D.C. Cir. 2001)).

       The Court cannot conclude based on the current record that Plaintiff agreed to a binding,

enforceable agreement to resolve her claims in this action. The factual record is simply

insufficient. Accordingly, the Court shall hold an evidentiary hearing to allow Defendant to show

that Plaintiff intended to be bound by the terms of the parties’ purported agreement, including by

the words and conduct of Plaintiff’s counsel. Before discussing its reasons for requiring an

evidentiary hearing, the Court shall address Plaintiff’s argument that mediation confidentiality

rules bar the Court from considering the parties’ communications to determine if an enforceable

settlement agreement was reached and require that certain materials be filed under seal.




                                                 4
         Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 5 of 9




       A. Mediation Communications

       Plaintiff argues that the Court may not consider the communications attached as exhibits

to Defendant’s motion to enforce “due to mediation confidentiality protections that preclude (as

an evidentiary matter) the review of those materials.” Pl.’s Opp’n at 2. This same rationale

underlies Plaintiff’s motions to seal. Id.; see also Pl.’s Mot. to Seal Opp’n at 1-2, ECF No. 28;

Pl.’s Mot. to Seal Reply at 1 n.1, ECF No. 30. Plaintiff’s opposition to Defendant’s motion to

enforce the settlement agreement relies almost exclusively on her position that the Court “cannot

consider” these communications. Pl.’s Opp’n at 5.

       In support of this argument, Plaintiff relies on Local Civil Rule 84, which prohibits

parties to a meditation from “disclosing any written or oral communications made in connection

with or during any mediation session.” LCvR 84.9(a)(1). Local Civil Rule 84 applies “only to

mediation proceedings that are formally conducted through the United States District Court’s

Mediation Program,” which is “administered within the Office of the Circuit Executive” and

which makes use of “qualified volunteer mediators.” LCvR 84(b), 84.1(a), 84.4(a) (emphasis

added). Here, the parties engaged in a mediation before a magistrate judge, not through the

Mediation Program. Accordingly, Local Civil Rule 84 does not apply to the mediation

proceedings in this case, which were conducted before a judicial officer. 2

       Other courts in this jurisdiction, however, have noted the “general practice in this District

of applying our confidentiality rules to any mediation conducted under the auspices of the

court—even those not referred to the Circuit Executive as set forth in Local Civil Rule 84.4.”

Judicial Watch v. U.S. Dep’t of Justice, 271 F. Supp. 3d 264, 271 (D.D.C. 2017); see also id. n.4


2
 For this reason, the lack of an agreement “signed by counsel and the parties” does not
automatically undermine the existence of an enforceable settlement agreement, as suggested by
Plaintiff. See Pl.’s Opp’n at 4 (citing LCvR 84.7(f)).

                                                 5
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 6 of 9




(collecting cases). The Court here shall follow this “general practice” and so shall order that the

communications between counsel shall be sealed pending the Court’s resolution of Defendant’s

Motion to Enforce the Settlement Agreement because the Court has not yet determined whether

mediation was ongoing at the time of these communications, or whether an agreement had

already been reached. 3

       Accordingly, the Court shall require that Defendant’s [27] Motion to Enforce and its

attachments be filed under seal pending the Court’s resolution of that Motion. The Defendant

must file a redacted version of its memorandum of law in support of its motion which excludes

references to the parties’ communications by no later than March 26, 2021. The Court, however,

finds that the remaining filings which Plaintiff seeks to seal address only legal issues pertaining

to the parties’ motions and do not contain any communications related to the mediation. The

following documents, therefore, shall be filed on the public docket: Plaintiff’s Opposition to

Defendant’s Motion (ECF No. 28-1) 4; Defendant’s Opposition to Plaintiff’s Motion to Seal

(ECF No. 29); and Plaintiff’s Reply in Support of Sealing (ECD No. 30-1).

       Moreover, this Court’s conclusion that certain materials will be filed under seal does not

preclude the Court from considering the communications between the parties to determine

whether the parties reached an enforceable settlement agreement. See, e.g., Demissie, 118 F.



3
  In opposing Plaintiff’s motion to seal, the United States argues that the communications
“postdate the mediation session and occurred after the parties agreed upon the material terms of
the settlement.” See Def.’s Opp’n to Pl.’s Mot. to Seal at 3, ECF No. 29. To be sure, the record is
clear that the parties did not reach an agreement during the December 2019 settlement
conference. But whether the parties reached an agreement during its subsequent communications
is precisely the issue the Court must resolve. In the event the Court determines that the parties
did reach an enforceable agreement prior to these communications, the Court may reconsider the
need to maintain the pending briefing under seal.
4
 Plaintiff herself concedes that her Opposition does not disclose “the substance of any
mediation-related communications.” Pl.’s Opp’n at 3.
                                                 6
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 7 of 9




Supp. 3d at 31-34 (reviewing history of mediation proceedings and communications between the

parties to determine whether an enforceable settlement agreement had been reached); Rios v. I.S.

Enters., 113 F. Supp. 3d 283, 285 (D.D.C. 2015) (describing emails exchanged between counsel

discussing drafts of the settlement agreement); Ulliman 2007 WL 1794105, at *1-2 (considering

discussions of settlement between parties’ attorneys to determine if agreement was reached);

Greene v. Rumsfeld, 266 F. Supp. 2d 125, 128-135 (D.D.C. 2003) (reviewing communications

between counsel regarding terms of proposed settlement). Accordingly, the Court shall consider

these communications, together with the record developed at the evidentiary hearing, to

determine if the parties reached an enforceable settlement agreement.

       B. Enforceable Settlement Agreement

       Upon review of the present record (including the communications submitted by

Defendant), the Court finds that Defendant has not demonstrated by clear and convincing

evidence that the parties reached an enforceable settlement agreement. For example, Defendant

argues that an enforceable agreement between the parties was reached when Plaintiff orally

accepted the terms of a written counteroffer provided by Defendant. See Def.’s Mot. at 3. But

Defendant’s representations in its brief are the only support in the record for this contention. Nor

is there any support on the record—other than Defendant’s own representations—for its

contention that the written agreement sent to Plaintiff contained the same “material terms” as

those to which the parties purportedly orally agreed. Id. Although Plaintiff does not appear to

contest these facts in her briefs, it is Defendant’s burden to establish by clear and convincing

evidence that the parties agreed to all material terms and intended to be bound by those terms. 5



5
 Plaintiff responds that there was no agreement because neither party reported to the Court that a
settlement had been reached, as the Court instructed to the parties to do. See Pl.’s Opp’n at 17.
Plaintiff argues that this shows there was no “meeting of the minds.” Id. Although the Court may
                                                 7
          Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 8 of 9




Rios, 113 F. Supp. 3d at 284. The present factual record is simply insufficient for Defendant to

satisfy these elements.

       Defendant also bears the burden of demonstrating that Plaintiff’s counsel had the

necessary authority to “bind plaintiff to the settlement.” Hodges v. Potter, 2005 WL 6336682, at

*1 (D.D.C. Aug. 31, 2005) (citing Hill v. Georgetown Univ., 2005 WL 1378761, at *5 (D.D.C.

May 13, 2005)). According to Defendant, Plaintiff orally accepted Defendant’s counteroffer by

communicating her acceptance to Magistrate Judge Harvey, who then conveyed her acceptance

to Defendant. Def.’s Mot. at 3. But again, the only support in the record that Plaintiff orally

accepted Defendant’s counteroffer is from Defendant’s own representations in its briefs. And to

the extent Defendant relies on Plaintiff’s counsel’s communications, it is unclear from the record

whether Plaintiff’s counsel had the authority to settle on behalf of Plaintiff absent a final signed

document. The limited record of email communications contains only counsel’s representations

of Plaintiff’s acceptance of terms. But an attorney’s representations about his own authority to

accept a settlement “are not dispositive as to whether [the client] herself furnished the basis for a

reasonable belief that [the attorney] was authorized to conclude the settlement.” Makins v.

District of Columbia, 861 A.3d 590, 596 (D.C. 2004).

       In light of the foregoing, and consistent with the practice of other courts in this

jurisdiction, the court will defer a final decision on Defendant’s Motion to Enforce the

Settlement Agreement and shall schedule an evidentiary hearing on Defendant’s Motion. See,

e.g., Rios, 113 F. Supp. 3d at 285; Blackstone, 63 F. Supp. 3d at 76; Greene, 266 F. Supp. 2d at

129 (same). As the court explained in Rios, an evidentiary hearing will allow Defendant an




take this fact into consideration, it does not find it alone persuasive that no agreement was
reached.
                                                  8
           Case 1:19-cv-00199-CKK Document 33 Filed 03/11/21 Page 9 of 9




opportunity to show that Plaintiff intended to be bound by the terms proposed by Defendant.

Rios, 113 F. Supp. 3d at 285. It will also have the chance to “show that [Plaintiff’s] counsel had

the authority to orally bind [Plaintiff] to the settlement agreement.” Id.

                                    III.    CONCLUSION

       As set forth above and in the accompanying Order, the Court shall require that certain

communications be filed under seal pending the Court’s resolution of Defendant’s Motion. The

Court shall hold an evidentiary hearing on Defendant’s Motion on March 30, 2021 at 10:00

a.m. by videoconference and shall defer ruling on the remainder of that motion until after the

hearing.


                                                            /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  9
